533 F.Supp.2d 790 (2007)
AMERICAN NEEDLE, INC., Plaintiff,
v.
NEW ORLEANS LOUISIANA SAINTS, et al., Defendants.
No. 04 C 7806.
United States District Court, N.D. Illinois, Eastern Division.
November 19, 2007.
Jeffrey M. Carey, Law Office of Jeffrey M. Carey, Northfield, IL, for Plaintiff.
Derek Ludwin, Gregg Levy, Covington & Burling, Washington, DC, Earl Edward Farkas, Eugene E. Gozdecki, Gozdecki and Delgiudice, Timothy Bunker Hardwicke, John J. Marhoefer, Latham & Watkins LLP, Chicago, IL, for Defendants.

MEMORANDUM OPINION AND ORDER
JAMES B. MORAN, Senior District Judge.
On July 12, 2007, we granted defendants' motion for summary judgment on Counts II and V. That led to a renewal of defendants' motion for summary judgment on Counts I and III. We now grant that motion.
We bad earlier ruled that trademarks could, in somewhat unique circumstances, define a market. That, in turn; kept alive a section 2 monopolization claim. We thought that the July 12, 2007, ruling did bring to an end the section 2 claim as well, but, because the issue had not been directly addressed, we asked for and received additional briefing from the parties. We now conclude that additional discovery is unnecessary, that the "single entity" ruling dooms the section 2 claims, and that a final and appealable judgment should be entered.
Plaintiff is" correct in asserting that a finding of "single, entity" does not in all circumstances doom a monopolization claim. But here the conduct of the "single entity" relates to the licensing of intellectual property and the owner or con troller of such property can license to one or many without running afoul of the antitrust laws. And the licensee can aggressively promote such an arrangement because it is only promoting what the licensor has a right to do.